Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,7,11,17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Yuecel (US-20100005449-A1), hereinafter Yuecel.
Regarding claim 1, Yuecel teaches a method: 
A method comprising: loading, by a device, a security manager into a runtime of an application, wherein the security manager is configured to permit or deny permission checks within the application (The VM instantiator 318 calls the security manager 314, and this in turn checks the policies and returns either "granted" or "denied". (61))
identifying, by an agent executed by the device, a call to the security manager to perform a particular permission check; (“As used herein, the term “network administrator” may refer to a human operator and/or a computerized agent (22) The network policies 228 may be defined by a network administrator and may specify the rules for handling various different types of network conditions and events. (“The VM instantiator 318 calls the security manager 314, and this in turn checks the policies and returns either "granted" or "denied". The VM instantiator 318 is then enforcing this decision.” (61))
determining, by the agent and based on a policy, whether the call represents a runtime application self-protection (RASP) policy violation; (“FIG. 5 is a workflow diagram that illustrates the policy upload process 500. In step 502, the user uploads the policy into the Ruby IDE 320. In step 504, the Ruby IDE 320 contacts the Blue Ruby runtime 306 to load the built-in (bridge) "Security Policy", which will be used to upload policies. In step 506, the Blue Ruby runtime 306 creates the builtin "Security Policy". In step 508, the Blue Ruby runtime 306 checks whether loading the created builtin "Security Policy" violates the existing policies. If loading this built-in into the VM doesn't cause any security violations, the builtin can now be used to upload policies. In step 510, the Ruby IDE 320 uses the "deny" method of the built-in "Security Policy" to create a policy instance. In step 512, the Blue Ruby runtime inserts that policy instance into the Blue Ruby security policy database as a negative policy.” Yuecel [0076])
and raising, by the agent, a RASP security exception, when the agent determines that the call represents a RASP policy violation. (“In step 504, the Ruby IDE 320 contacts the Blue Ruby runtime 306 to load the built-in (bridge) "Security Policy", which will be used to upload policies. In step 506, the Blue Ruby runtime 306 creates the builtin "Security Policy". In step 508, the Blue Ruby runtime 306 checks whether loading the created builtin "Security Policy" violates the existing policies” (76))

Regarding claim 7, Yuecel teaches all of the features with respect to claim 1 as outlined above. Yuecel further teaches: 
The method as in claim 1, wherein loading the security manager into the runtime of the application comprises: making a determination as to whether the application includes a call to the security manager; and inserting the call to the security manager into the application, based on the determination. (“Each time the Blue Ruby runtime 306 loads a built-in, the Blue Ruby runtime 306 (which acts as the Secure VM Instantiator 318), calls the security manager 314, which acts as the Policy Decision Point (see FIG. 3).” (0086)) 
Regarding claim 11, Yuecel teaches a method: 
An apparatus, comprising: one or more network interfaces; a processor coupled to the one or more network interfaces and configured to execute one or more processes; 
and a memory configured to store a process that is executable by the processor, the process when executed configured to: load a security manager into a runtime of an application, wherein the security manager is configured to permit or deny permission checks within the application; (“The VM instantiator 318 calls the security manager 314, and this in turn checks the policies and returns either "granted" or "denied".” (61))
identify, by an agent executed by the apparatus, a call to the security manager to perform a particular permission check; (“The VM instantiator 318 calls the security manager 314, and this in turn checks the policies and returns either "granted" or "denied". The VM instantiator 318 is then enforcing this decision.” (61))
determine, by the agent and based on a policy, whether the call represents a runtime application self-protection (RASP) policy violation; (“FIG. 5 is a workflow diagram that illustrates the policy upload process 500. In step 502, the user uploads the policy into the Ruby IDE 320. In step 504, the Ruby IDE 320 contacts the Blue Ruby runtime 306 to load the built-in (bridge) "Security Policy", which will be used to upload policies. In step 506, the Blue Ruby runtime 306 creates the builtin "Security Policy". In step 508, the Blue Ruby runtime 306 checks whether loading the created builtin "Security Policy" violates the existing policies. If loading this built-in into the VM doesn't cause any security violations, the builtin can now be used to upload policies. In step 510, the Ruby IDE 320 uses the "deny" method of the built-in "Security Policy" to create a policy instance. In step 512, the Blue Ruby runtime inserts that policy instance into the Blue Ruby security policy database as a negative policy.” Yuecel [0076])
and raise, by the agent, a RASP security exception, when the agent determines that the call represents a RASP policy violation. (“In step 504, the Ruby IDE 320 contacts the Blue Ruby runtime 306 to load the built-in (bridge) "Security Policy", which will be used to upload policies. In step 506, the Blue Ruby runtime 306 creates the builtin "Security Policy". In step 508, the Blue Ruby runtime 306 checks whether loading the created builtin "Security Policy" violates the existing policies” (76)) 

Regarding claim 17, Yuecel teaches all of the features with respect to claim 11 as outlined above. Yuecel further teaches: 
The apparatus as in claim 11, wherein the apparatus loads the security manager into the runtime of the application by: making a determination as to whether the application includes a call to the security manager; and inserting the call to the security manager into the application, based on the determination.  (“Each time the Blue Ruby runtime 306 loads a built-in, the Blue Ruby runtime 306 (which acts as the Secure VM Instantiator 318), calls the security manager 314, which acts as the Policy Decision Point (see FIG. 3).” (0086)) 
Regarding claim 20, Rukman teaches a method:
A tangible, non-transitory, computer-readable medium having computer-executable instructions stored thereon that, when executed by a processor on a device, cause the device to perform a method comprising: loading, by the device, a security manager into a runtime of an application, wherein the security manager is configured to permit or deny permission checks within the application: (“The VM instantiator 318 calls the security manager 314, and this in turn checks the policies and returns either "granted" or "denied".” (61))
identifying, by an agent executed by the device, a call to the security manager to 8 perform a particular permission check; (“The VM instantiator 318 calls the security manager 314, and this in turn checks the policies and returns either "granted" or "denied". The VM instantiator 318 is then enforcing this decision.” (61))
determining, by the agent and based on a policy, whether the call represents a runtime application self-protection (RASP) policy violation; (“FIG. 5 is a workflow diagram that illustrates the policy upload process 500. In step 502, the user uploads the policy into the Ruby IDE 320. In step 504, the Ruby IDE 320 contacts the Blue Ruby runtime 306 to load the built-in (bridge) "Security Policy", which will be used to upload policies. In step 506, the Blue Ruby runtime 306 creates the builtin "Security Policy". In step 508, the Blue Ruby runtime 306 checks whether loading the created builtin "Security Policy" violates the existing policies. If loading this built-in into the VM doesn't cause any security violations, the builtin can now be used to upload policies. In step 510, the Ruby IDE 320 uses the "deny" method of the built-in "Security Policy" to create a policy instance. In step 512, the Blue Ruby runtime inserts that policy instance into the Blue Ruby security policy database as a negative policy.”(0076))
and raising, by the agent, a RASP security exception, when the agent determines that the call represents a RASP policy violation. (“In step 504, the Ruby IDE 320 contacts the Blue Ruby runtime 306 to load the built-in (bridge) "Security Policy", which will be used to upload policies. In step 506, the Blue Ruby runtime 306 creates the builtin "Security Policy". In step 508, the Blue Ruby runtime 306 checks whether loading the created builtin "Security Policy" violates the existing policies” (76))


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuecel (US-20100005449-A1), hereinafter Yuecel, in view of Nishchal (US-20190114435-A1), hereinafter Nishchal. 

Regarding claim 2, Yuecel teaches all of the features with respect to claim 1 as outlined above. Yuecel does not appear to teach The method as in claim 1, wherein the RASP policy violation comprises one of: injection, broken authentication, sensitive data exposure, Extensible Markup Language (XML) external entities (XXE), broken access control, security misconfiguration, cross- site scripting, insecure deserialization, using components with known vulnerabilities, or insufficient logging and monitoring.  However, in an analogous art, Nishchal teaches a method for security risk id and further teaches:
The method as in claim 1, wherein the RASP policy violation comprises one of: injection, broken authentication, sensitive data exposure, Extensible Markup Language (XML) external entities (XXE), broken access control, security misconfiguration, cross- site scripting, insecure deserialization, using components with known vulnerabilities, or insufficient logging and monitoring.  (“A list of security requirements for the project is selected 110 based on the software context identified, where the selection is from a list of software elements in the knowledge database. Security requirements for the software application are also selected 110 according to current known weaknesses for different technologies, platforms, and languages and in accordance with security and regulatory standards, as applicable to the software project.” [Nishchal 0055])
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the security manager of Yuecel with the security and method for security risk id of Nishchal. One would be motivated to do so as one “can identify one or more code vulnerabilities, which can be mapped to one or more security requirements to provide a recommendation to the developer on how to remediate the code vulnerability.” (Nishchal 56)


Regarding claim 12, Yuecel teaches all of the features with respect to claim 11 as outlined above. Yuecel does not appear to teach The apparatus as in claim 11, wherein the RASP policy violation comprises one of: injection, broken authentication, sensitive data exposure, Extensible Markup Language (XML) external entities (XXE), broken access control, security misconfiguration, cross- site scripting, insecure deserialization, using components with known vulnerabilities, or insufficient logging and monitoring. However, in an analogous art, Nishchal teaches a method for security risk id and further teaches:
The apparatus as in claim 11, wherein the RASP policy violation comprises one of: injection, broken authentication, sensitive data exposure, Extensible Markup Language (XML) external entities (XXE), broken access control, security misconfiguration, cross- site scripting, insecure deserialization, using components with known vulnerabilities, or insufficient logging and monitoring. (“A list of security requirements for the project is selected 110 based on the software context identified, where the selection is from a list of software elements in the knowledge database. Security requirements for the software application are also selected 110 according to current known weaknesses for different technologies, platforms, and languages and in accordance with security and regulatory standards, as applicable to the software project.” [Nishchal 0055])
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the security manager of Yuecel with the security and method for security risk id of Nishchal. One would be motivated to do so for similar reasons as claim 2. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuecel (US-20100005449-A1), hereinafter Yuecel, In view of Vladimir Kempik’s custom security manager.

Regarding claim 3, Yuecel teaches all of the features with respect to claim 1 as outlined above. Yuecel does not appear to teach The method as in claim 1, further comprising: preventing, by the agent, the security manager from crashing the application as a result of a permission check performed by the security manager. Kempik further teaches: 
The method as in claim 1, further comprising: preventing, by the agent, the security manager from crashing the application as a result of a permission check performed by the security manager. (The custom security manager pdf shows a discussion of a security manager where the permission check is bypassed and prevented from crashing the application (Kempik Page 4)).
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the security manager of Yuecel with the security manager of Kempik. One would be motivated to do so as it allows the security manager to be prevented from crashing which can save time and prevent possible security risk. 
Regarding claim 13, Yuecel teaches all of the features with respect to claim 11 as outlined above. Yuecel does not appear to teach The apparatus as in claim 11, wherein the process when executed is further configured to: prevent the security manager from crashing the application as a result of a permission check performed by the security manager. Rukman, in an analogous art further teaches: 
The apparatus as in claim 11, wherein the process when executed is further configured to: prevent the security manager from crashing the application as a result of a permission check performed by the security manager. (The custom security manager pdf shows a discussion of a security manager where the permission check is bypassed and prevented from crashing the application (Kempik Page 4)).
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the security manager of Yuecel with the security manager of Kempik. One would be motivated to do so as it allows the security manager to be prevented from crashing which can save time and prevent possible security risk. 

Claims 4-6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rukman (US-20160212171-A1) and Yuecel (US-20100005449-A1), hereinafter RY, in view of Manuela (US-20080250493-A1), hereinafter Manuela. 
	Regarding claim 4, RY teach all of the following with respect to claims 1 and 3 as outlined above. RY does not appear to teach The method as in claim 3, wherein preventing the security manager from crashing the application as the result of a permission check performed by the security manager comprises: causing permission checks performed by the security manager to always grant permission. However, in an analogous art, Manuela teaches a security manager wrapper and Manuela further teaches:
The method as in claim 3, wherein preventing the security manager from crashing the application as the result of a permission check performed by the security manager comprises: causing permission checks performed by the security manager to always grant permission. (“If the required permission was denied--because it was not available in the policy file 320--the wrapper 325 adds the missing permission to a log file 330 (action "A5.Add"); at the same time, the response to the permission request is forced to grant (action "A6.Grant")” (Manuela 45).)
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the network management system technology of Rukman and the security manager of Yuecel with the security manager wrapper of Manyela. One would be motivated to do so as “the desired result is achieved without the need of replacing the security manager 315” (0046).  

Regarding claim 5, RY teaches all of the following with respect to claim 1 as outlined above. RY does not appear to teach The method as in claim 1, wherein the application is a Java application, and wherein the security manager comprises a Java Security Manager. . However, in an analogous art, Manuela teaches a security manager wrapper and Manuela further teaches:
The method as in claim 1, wherein the application is a Java application, and wherein the security manager comprises a Java Security Manager.  (“The JRE 305 includes different modules--such as a JVM, Java core classes and supporting files (not shown in the figure); with reference more specifically to the modules relevant to the described embodiment of the present invention, the JRE 305 includes a security manager 315 that is in charge of controlling any access to the protected resources of the server;” (Manuela 0041))
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the network management system technology of Rukman and the security manager of Yuecel with the security manager wrapper of Manuela. One would be motivated to do so for similar reasons to claim 4.

Regarding claim 6, RY teaches all of the following with respect to claim 1 as outlined above. RY does not appear to teach The method as in claim 1, wherein the particular permission check is a runtime command execution permission check, and wherein the agent determines whether the call represents the RASP policy violation before the particular permission check is performed by the security manager. However, in an analogous art, Manuela teaches a security manager wrapper and Manuela further teaches:
The method as in claim 1, wherein the particular permission check is a runtime command execution permission check, and wherein the agent determines whether the call represents the RASP policy violation before the particular permission check is performed by the security manager. (“therefore, the wrapper 325 receives all the permission requests from the Java applications 310 and returns the corresponding results (in place of the security manager 315)” (Manuela 44)).
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the network management system technology of Rukman and the security manager of Yuecel with the security manager wrapper of Manuela. One would be motivated to do so for similar reasons to claim 4.

Regarding claim 14, RY teach all of the following with respect to claims 1 and 3 as outlined above. RY does not appear to teach The apparatus as in claim 13, wherein the apparatus prevents the security manager from crashing the application as a result of the permission check performed by the security manager by: causing permission checks performed by the security manager to always grant permission. However, in an analogous art, Manuela teaches a security manager wrapper and Manuela further teaches:
The apparatus as in claim 13, wherein the apparatus prevents the security manager from crashing the application as a result of the permission check performed by the security manager by: causing permission checks performed by the security manager to always grant permission. (“If the required permission was denied--because it was not available in the policy file 320--the wrapper 325 adds the missing permission to a log file 330 (action "A5.Add"); at the same time, the response to the permission request is forced to grant (action "A6.Grant")” (Manuela 45).)
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the network management system technology of Rukman and the security manager of Yuecel with the security manager wrapper of Manuela. One would be motivated to do so for similar reasons to claim 4.

Regarding claim 15, RY teach all of the following with respect to claim 1 as outlined above. RY does not appear to teach The apparatus as in claim 11, wherein the application is a Java application, and wherein the security manager comprises a Java Security Manager. However, in an analogous art, Manuela teaches a security manager wrapper and Manuela further teaches:
The apparatus as in claim 11, wherein the application is a Java application, and wherein the security manager comprises a Java Security Manager. (“The JRE 305 includes different modules--such as a JVM, Java core classes and supporting files (not shown in the figure); with reference more specifically to the modules relevant to the described embodiment of the present invention, the JRE 305 includes a security manager 315 that is in charge of controlling any access to the protected resources of the server;” (Manuela 0041))
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the network management system technology of Rukman and the security manager of Yuecel with the security manager wrapper of Manuela. One would be motivated to do so for similar reasons to claim 4.

Regarding claim 16, RY teach all of the following with respect to claim 1 as outlined above. RY does not appear to teach The apparatus as in claim 11, wherein the particular permission check is a runtime command execution permission check, and wherein the agent determines whether the call represents the RASP policy violation before the particular permission check is performed 4 by the security manager. However, in an analogous art, Paolina teaches a security authorization product and Paolina further teaches:
The apparatus as in claim 11, wherein the particular permission check is a runtime command execution permission check, and wherein the agent determines whether the call represents the RASP policy violation before the particular permission check is performed 4 by the security manager. (“therefore, the wrapper 325 receives all the permission requests from the Java applications 310 and returns the corresponding results (in place of the security manager 315)” (Manuela 44)).
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the network management system technology of Rukman and the security manager of Yuecel with the security manager wrapper of Manyela. One would be motivated to do so for similar reasons to claim 4.


Claims 8-10, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yuecel (US-20100005449-A1), hereinafter Yuecel, in view of Paolina (US-9449190-B2), hereinafter Paolina. 
Regarding claim 8, Yuecel teaches all of the following with respect to claim 1 as outlined above. Yuecel does not appear to teach The method as in claim 1, further comprising: preventing the security manager from calling a method that generates context 3 information regarding a call stack of the application. However, in an analogous art, Paolina teaches a security authorization product and Paolina further teaches:
The method as in claim 1, further comprising: preventing the security manager from calling a method that generates context 3 information regarding a call stack of the application. (“It is seen from the foregoing description and exemplary FIGS. 5A-5L, that the process of permission identification and permission granting is all mediated by the GUI. Thus, what is presented is a run-time authorization requirement discovery tool that allows users to automatically: 1) discover the security-sensitive actions attempted by a program; 2) detect the program's authorization requirements; 3) detect the program's privileged code requirements; and, 4) configure and inspect the security policy of the program.” (Paolina 30))
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date. Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the security manager of Yuecel with the security authorization product of Paolina. One would be motivated to do so as this “allows for automatic discovery of the security-sensitive actions attempted by a program” (Paolina 31).  

Regarding claim 9, Yuecel teaches all of the following with respect to claim 1 as outlined above. Yuecel does not appear to teach The method as in claim 1, wherein raising the RASP security exception comprises: preventing, by the agent, the application from performing the RASP policy violation. However, in an analogous art, Paolina teaches a security authorization product and Paolina further teaches:
The method as in claim 1, wherein raising the RASP security exception comprises: preventing, by the agent, the application from performing the RASP policy violation. (“means enabling a user to grant, via said display means, one or more said required authorizations, wherein said granting of permissions or roles is performed without terminating execution of the program;” (29))
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date. Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the security manager of Yuecel with the security authorization product of Paolina. One would be motivated to do so for similar reasons as claim 8. 

Regarding claim 10, Yuecel teaches all of the following with respect to claim 1 as outlined above. Yuecel does not appear to teach The method as in claim 1, further comprising: providing an indication of the RASP security exception to a display. However, in an analogous art, Paolina teaches a security authorization product and Paolina further teaches:
The method as in claim 1, further comprising: providing an indication of the RASP security exception to a display. (“If any of the methods being invoked attempts to perform an operation that requires a permission that has not been granted, a SecurityException is generated. The system catches the exception and reports it via the user interface as described herein.” (32)
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date. Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the security manager of Yuecel with the security authorization product of Paolina. One would be motivated to do so for similar reasons as claim 8.

Regarding claim 18, Yuecel teaches all of the following with respect to claim 1 as outlined above. Yuecel does not appear to teach The apparatus as in claim 11, wherein the process when executed is further configured to: prevent the security manager from calling a method that generates context information regarding a call stack of the application. However, in an analogous art, Paolina teaches a security authorization product and Paolina further teaches:
The apparatus as in claim 11, wherein the process when executed is further configured to: prevent the security manager from calling a method that generates context information regarding a call stack of the application. It is seen from the foregoing description and exemplary FIGS. 5A-5L, that the process of permission identification and permission granting is all mediated by the GUI. Thus, what is presented is a run-time authorization requirement discovery tool that allows users to automatically: 1) discover the security-sensitive actions attempted by a program; 2) detect the program's authorization requirements; 3) detect the program's privileged code requirements; and, 4) configure and inspect the security policy of the program.
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date. Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the security manager of Yuecel with the security authorization product of Paolina. One would be motivated to do so for similar reasons as claim 8.

Regarding claim 19, Yuecel teaches all of the following with respect to claim 1 as outlined above. Yuecel does not appear to teach The apparatus as in claim 11, wherein the apparatus prevents the RASP security exception by: preventing, by the agent, the application from performing the RASP policy violation. However, in an analogous art, Paolina teaches a security authorization product and Paolina further teaches:
The apparatus as in claim 11, wherein the apparatus prevents the RASP security exception by: preventing, by the agent, the application from performing the RASP policy violation. (“means enabling a user to grant, via said display means, one or more said required authorizations, wherein said granting of permissions or roles is performed without terminating execution of the program;” (29))
Furthermore, it would have been obvious to one skilled in the art, before the effective filling date. Furthermore, it would have been obvious to one skilled in the art, before the effective filling date (obvious) to modify the security manager of Yuecel with the security authorization product of Paolina. One would be motivated to do so for similar reasons as claim 8.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN W COLLIER whose telephone number is (571)272-0066. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.C./
Examiner, Art Unit 2499                                                                                                                                                                                                  /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499